Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did this court err as a matter of law in denying the motion to dismiss the complaint?” Motion, pursuant to CPLR 5519 (subd [c]), for stay pending appeal granted, without costs, and without prejudice to a motion by plaintiff-respondent to vacate the stay in the event defendant-appellant shall fail to prosecute his appeal within the time specified by 22 NYCRR 500.3 of the rules of the Court of Appeals. Mahoney, P. J., Greenblott, Sweeney, Kane and Herlihy, JJ., concur.